IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH MICHAEL DAVIS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5068

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 2, 2015.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Joseph Michael Davis, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. Hall v. State, 117 So. 3d 478 (Fla. 1st DCA 2013).

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.